Citation Nr: 0832848	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-29 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

In January 2006, the veteran presented testimony at a Board 
video conference hearing.  

The Board acknowledges that the veteran has submitted 
additional claims for adjudication; however, they are not 
currently properly before the Board.  In August 2005, the 
veteran submitted a claim of entitlement to service 
connection for a right hip disorder and attempted to reopen 
his previously denied claim of entitlement to service 
connection for arthritis of the hands.  In December 2005, the 
RO determined that service connection was warranted for right 
hip bursitis and rated it 10 percent disabling.  The RO also 
held that new and material evidence had not been presented to 
reopen the matter of entitlement to service connection for 
arthritis of the hands.  In December 2005, the veteran's 
representative indicated that the veteran requested that his 
appeals regarding the disability evaluations assigned to the 
right knee, right hip, and entitlement to service connection 
for a right shoulder disorder and arthritis of the hands 
"proceed without further delay."  Additionally, in August 
2007, the veteran submitted a "notice of disagreement" with 
the rating decision which denied entitlement to service 
connection for arthritis/tensosynovitis of both hands.  As no 
rating decision denied that disability within one year of his 
August 2007 statement, it is unclear with which decision he 
disagrees.  To the extent it is a new claim, it is referred 
to the RO for any appropriate action.  Accordingly, the 
matters of entitlement to an initial disability rating in 
excess of 10 percent for right hip bursitis and whether new 
and material evidence has been presented to reopen the matter 
of entitlement to service connection for arthritis of the 
hands is referred to the RO for appropriate action.  

In January 2006, the veteran's representative submitted a 
claim of entitlement to service connection for a right thigh 
scar.  During his video conference hearing, the veteran also 
appears to have raised the issue of entitlement to a 
disability rating in excess of 10 percent for his service-
connected residuals of shrapnel fragment wounds to muscle 
group XIII, right thigh.  These matters are also accordingly 
referred to the RO for any appropriate action.  

In July 2007, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the 
veteran's current right shoulder disorder is attributable to 
his period of service.

2.  The veteran's right knee disability is characterized by 
pain, minor limitation of flexion, patellofemoral crepitus, 
x-ray findings of a minor joint effusion and osteoarthritis, 
and MRI evidence of chondromalacia and minimal joint 
effusion.  

3.  There is no objective evidence of instability, ankylosis, 
subluxation, or locking of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for assignment of a disability rating in 
excess of 10 percent for a right knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 
5010, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2003 and October 2007 letters, with 
respect to the claim of entitlement to an increased 
disability rating.  The October 2007 letter also indicated 
that in determining a disability rating, the RO considered 
evidence regarding nature and symptoms of the condition, 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The evidence that 
might support a claim for an increased rating was listed.  
The veteran was told that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  The Board finds that the United States 
Court of Appeals for Veterans Claims (Court), in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which clarified VA's 
notice obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2003 and October 2007 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a right 
shoulder disorder, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2007).
Because a preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for a right knee disability, any potentially contested issue 
regarding a downstream element is rendered moot.  Again, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2003, prior to 
the adjudication of the matter in February 2004. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private statements from Jerry A. Behrens, 
M.D, and VA examination reports dated in November 2003 and 
February 2008.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Right Shoulder

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Service medical records demonstrate that the veteran was 
hospitalized on June 3, 1967, for treatment of shrapnel 
injuries to the right leg sustained from a grenade blast.  X-
rays of the right thigh revealed a retained metallic foreign 
body.  There was no evidence of neurological or vascular 
injury.  There were no abnormal findings except for a clean 
debrided wound on the posterior aspect of the right thigh; 
the remainder of the examination was entirely normal.  The 
veteran was discharged on June 27, 1967.  

In January 1997, the veteran was diagnosed as having right 
shoulder degenerative joint disease.  In November 1997, when 
the veteran presented for VA treatment of bilateral shoulder 
pain, greater on the right side, he denied any history of 
trauma.  In April 2003, the veteran reported a history of a 
concussion injury during service and that since then his 
right side has gotten worse.  Associated x-rays demonstrated 
a mild amount of inferior osteophytosis.  The VA physician 
opined that the veteran's shoulder pain was of questionable 
etiology, except for the already diagnosed arthritis.  

In November 2003, the veteran was afforded a VA examination.  
The veteran submitted that he was told, during service, that 
he would develop increasing problems, as he grew older, 
because the concussion injury from the grenade had 
"stretched" his joints.  The VA examiner diagnosed the 
veteran as having degenerative arthritis of the right 
shoulder.  In a January 2004 addendum to a November 2003 VA 
examination, the examiner opined that the veteran's right 
shoulder degenerative arthritis was not at least as likely as 
not related to combat trauma.  In February 2004, a VA 
examiner also opined that the veteran's right shoulder 
disorder was not related to his period of active service.  It 
is unclear, however, as to whether the February 2004 VA 
examiner reviewed the claims folder and neither examination 
report contained any reasons and bases for the examiners' 
conclusions.

In February 2006, a private treatment provider, Jerry A. 
Behrens, M.D., submitted that, based upon the veteran's 
history, it was reasonable to conclude that the grenade blast 
injury sustained during service was the proximate cause of 
the veteran's current right shoulder pain and disability.  
Physical examination had revealed decreased range of motion 
and reproducible popping and crepitance.  X-rays demonstrated 
some mild degenerative changes in the acromioclavicular (AC) 
joint with some irregularity on the acromial articular 
surface.  There was some slight mushrooming at the lateral 
end of the clavicle.  There was no evidence of any fracture, 
loose body, or bone destruction.

In its July 2007 remand, the Board directed the RO to obtain 
a VA medical opinion as to whether the veteran's current 
right shoulder disorder was least as likely as not related to 
his active service.  Pursuant to the Board's remand 
instructions, in February 2008, a VA physician indicated that 
he had reviewed the veteran's claims folder and diagnosed the 
veteran as having right shoulder mild AC joint arthritis.  
Physical examination had demonstrated pain to palpation over 
the AC joint, decreased range of motion, and pain with 
motion.  Repetitive motion improved the veteran's range of 
motion, without pain or weakness.  X-rays of the shoulders 
revealed mild osteoarthritis at the AC joint.  The only other 
abnormality noted at the glenohumeral joint was a mild 
cortical irregularity of the upper margin of the glenoid.  
The x-ray report also indicated that if soft tissue injury 
was suspected of the glenoid labrum, further evaluation with 
MRI would be required for a more definitive evaluation.  The 
examiner noted that the veteran's service medical records did 
not reveal complaints of right shoulder pain during service; 
however, he was unable to comment on the causal relationship, 
if any, between the veteran's right shoulder and his active 
service without resorting to speculation.

In April 2008, Dr. Behrens opined, with a very high degree of 
certainty, that the veteran did have something wrong in his 
right shoulder and that the most probable etiology was a SLAP 
tear or a labral tear.  The second most likely etiology was a 
rotator cuff tear with impingement.  Furthermore, he opined 
that the veteran's current right shoulder problems were 
related to the grenade concussive blast and shrapnel injury 
during service.  

Given the aforementioned evidence, the Board finds that 
service connection is warranted for the veteran's right 
shoulder disorder.  The veteran alleges entitlement to 
service connection for his current right shoulder disorder as 
due to the June 1967 in-service grenade blast injury.  
Although, VA examiners held in November 2003 and February 
2004 that the veterans right shoulder disorder was not as 
least as likely as not related to combat trauma, those 
examiners failed to provide reasons and bases for their 
conclusions.  It is further notes that, in April 2003 and 
February 2008, a VA treatment provider and a VA examiner were 
unable to ascribe an etiology to the veteran's current right 
shoulder disorder.  The veteran, however, has submitted 
private medical opinions in support of his claim.  Dr. 
Behrens has specifically opined that the veteran's right 
shoulder disorder is related to the n-service grenade blast 
injury.  Under the benefit-of-the-doubt rule, for the veteran 
to prevail, there need not be a preponderance of the evidence 
in his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
Rather, the evidence is deemed to be at least in relative 
equipoise as to whether the veteran's current right shoulder 
disorder is attributable to an injury sustained during 
service.  Thus, service connection for a right shoulder 
disorder is warranted.  

Right Knee

The veteran essentially contends that the currently assigned 
10 percent rating assigned for his right knee disability does 
not accurately reflect the severity of his disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel has held that separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2005 
(September 17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

The veteran's right knee disability has been assigned a 10 
percent disability rating pursuant to Diagnostic Code 5260 
for limitation of flexion.  The veteran alleges that he is 
entitled to an increased disability evaluation for his 
service-connected right knee disability because he 
experiences pain, crepitus, and instability.

In order to warrant the next available schedular rating of 20 
percent for limitation of flexion, the veteran's flexion 
would have to be limited to 30 degrees.  Throughout the 
pendency of this appeal, the veteran has submitted to several 
VA examinations.  At its worst, in November 2003, right knee 
flexion was limited to 90 degrees due to active resistance 
and pain.  In February 2008, right knee flexion had improved 
to 125 degrees, due to pain.  Furthermore, upon squatting, 
the veteran exhibited full flexion in both knees; there were 
complaints of pain on the right side.  Additionally, the 
February 2008 examiner determined that repetitive motion did 
not result in any additional pain, loss of range of motion, 
or weakness.  In light of the aforementioned medical 
evidence, the veteran's right knee disability does not 
warrant a rating in excess of 10 percent, under the criteria 
based on limitation of flexion even when taking into account 
DeLuca factors.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71, 
Plate II, Codes 5260.  The currently assigned 10 percent 
disability evaluation is based on evidence showing that the 
veteran's right knee disability is manifested by symptoms 
which include pain on motion and limitation of flexion.  The 
Board finds that the evidence of record reveals no additional 
factors which would restrict motion to such an extent that 
the criteria for ratings in excess of 10 percent would be 
justified.

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  A separate rating under Diagnostic 
Code 5261 is not warranted, because the veteran exhibited 
full extension, most recently upon VA examination in February 
2008.  

A separate rating is also not warranted under Diagnostic Code 
5257, because none of the VA examinations noted any recurrent 
subluxation or lateral instability.  The Board acknowledges 
that the veteran has testified that he experiences episodes 
of instability; however, the objective evidence of record 
does not demonstrate instability.  Upon VA examination, in 
February 2008, the veteran denied any subluxation or 
dislocation and he did not require the use of any assistive 
devices.  His gait was steady and he could walk on his heels 
and toes.  Varus, valgus, McMurray's, and Lachman's testing 
was negative.  An MRI of the right knee revealed 
chondromalacia and minimal joint effusion; however, the 
collateral ligaments were intact.  Additional notes to the 
examination report acknowledged the veteran's patellofemoral 
crepitus and 1+ effusion; however, the examiner concluded 
that there was no real evidence of instability based upon 
cruciate and collateral ligament testing.  

In conclusion, the medical evidence in this case demonstrates 
that the veteran's service-connected right knee disability is 
manifested by degenerative changes, some limitation of 
flexion, pain, and crepitus.  Thus, the Board has concluded 
that a disability rating in excess of 10 percent is not 
warranted under Diagnostic Code 5260, and a separate 
compensable rating is not warranted under any other 
diagnostic criteria for the veteran's right knee disability.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1), 
however, the record contains no objective evidence that the 
veteran's service-connected right knee disability has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  In November 2003, the veteran was employed 
as a pastor, school bus driver, and a substitute teacher.  At 
that time, he denied any absenteeism from work, in the past 
12 months, due to his service-connected right knee 
disability.  In February 2008, the veteran was employed as a 
part-time minister and he worked part-time on the ranch.  He 
denied any significant problems working due to his service-
connected right knee disability, except that he was a little 
slower.  Accordingly, the Board finds that the impairment 
resulting from the veteran's right knee disability is 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 is inapplicable. 


ORDER

Entitlement to service connection for a right shoulder 
disorder is granted.

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability is denied.



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


